Barker, J.
The defendant’s negligence in failing to discover that gas was escaping from its pipes, in the immediate vicinity of the manhole where the plaintiff’s intestate was injured by an explosion, is alleged as one of the grounds of the action, and there are also counts for the defendant’s negligence in not. furnishing proper and safe pipes, and in not properly inspecting and repairing them. The issue whether the defendant was negligent in the conduct of its business was thus raised, and upon this issue a wide range of evidence was relevant and material. This results from the nature and extent of the business which the Legislature has authorized the defendant to transact. The supply of gas to a city like Boston requires the maintenance of many miles of street mains, at any point of which a leak is liable to occur. Practically it is no more possible for a gas company to so arrange its mains, or to have such a force of servants, that all leaks shall be discovered as soon as they occur, than for a city or town constantly to keep all of its highways in perfect repair. In both cases it is well settled that evidence of what precautions were actually taken, and of what means were actually employed to discharge the duties imposed, is relevant and admissible. Holly v. Boston Gas Light Co. 8 Gray, 123. Hunt v. Lowell Gas Light Co. 1 Allen, 343. Emerson v. Lowell Gas Light Co. 3 Allen, 410. Bartlett v. Boston Gas Light Co. 117 Mass. 533. Rooney v. Ran*261dolph, 128 Mass. 580. Hayes v. Cambridge, 136 Mass. 402, and 138 Mass. 461.
The question whether the defendant was at fault is one to be determined upon a view of its system and manner of doing business, so far as that is relevant to the alleged negligence. The notice issued by the defendant to gas consumers, calling attention to the liability of leaks from the digging up of the streets by various corporations, which was distributed by its agents, was relevant, and was near enough in time to be admissible. The objection that the printed notice given in evidence was a copy merely, and was not one of those actually distributed to its customers by the defendant, is not saved in the bill of exceptions. Exceptions overruled.